Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of October 23, 2018 by and between Alberton
Acquisition Corporation, a British Virgin Islands Company (the “Company”) and
Continental Stock Transfer & Trust Company, as trustee (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-227652
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets LLC (“Chardan”) is acting as the underwriter in
the IPO; and

 

WHEREAS, if a Business Combination is not consummated within the initial 12
month period following the closing of the IPO, the Company’s insiders may extend
such period two times by an additional three-months each time, up to a maximum
of 18 months in the aggregate, by depositing $1,000,000 (or $1,150,000 if the
Underwriters’ over-allotment option is exercised in full) into the Trust Account
(as defined below) no later than the 12 month anniversary of the IPO or the 15
month anniversary of the IPO (each, an “Applicable Deadline”), as applicable,
for each three-month extension (each, an “Extension”), in exchange for which
they will receive promissory notes; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$100,000,000 of the gross proceeds of the IPO and the net proceeds of a private
placement taking place simultaneously therewith ($115,000,000 if the
over-allotment option is exercised in full), plus any amount eventually
deposited on account of any Extension, will be delivered to the Trustee to be
deposited and held in the Trust Account for the benefit of the Company and the
holders of the Company’s ordinary shares, no par value, issued in the IPO as
hereinafter provided (the proceeds to be delivered to the Trustee, including the
proceeds from any loans in connection with an Extension, if any, will be
referred to herein as the “Property”; the shareholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at Morgan Stanley in the United States, maintained by
Trustee, and at a brokerage institution selected by the Trustee that is
reasonably satisfactory to the Company;

 

 

 

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the instruction of the Company, invest and reinvest
the Property (i) in United States “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940 having a maturity of 180
days or less and/or (ii) in money market funds meeting certain conditions under
Rule 2a-7 promulgated under the Investment Company Act of 1940 that invest
solely in U.S. government treasury obligations, as determined by the Company, it
being understood that the Trust Account will earn no interest while account
funds are uninvested awaiting the Company’s instructions hereunder and the
Trustee may earn bank credits or other consideration;

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and Chardan of all communications received by it with
respect to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its President, Chief
Executive Officer or Chairman of the Board and Chief Financial Officer and, in
the case of a Termination Letter in a form substantially similar to that
attached hereto as Exhibit A, acknowledged and agreed to by Chardan, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee by the 12-month anniversary of the
closing of the IPO (“Closing”) or, in the event that the Company extended the
time to complete the Business Combination for up to 18-months from the closing
of the IPO but has not completed the Business Combination within such extended
period, the 15-month or 18-month anniversary of the Closing(whichever such date
is applicable, the “Last Date”), the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B hereto and distributed to the Public Shareholders as of the Last Date.

 

 2 

 

 

(j) Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit D hereto at least five days prior to the Applicable Deadline,
signed on behalf of the Company by an executive officer, and receipt of the
dollar amount specified in the Extension Letter on or prior to the Applicable
Deadline, to follow the instructions set forth in the Extension Letter.

 

(k) Not disburse any amounts from the Trust Account in connection with a
Business Combination in the event that the amount per share to be received by
the redeeming Public Shareholders is less than $10.00 per share (plus the amount
per share deposited in the Trust Account pursuant to any Extension Letter).

 

(l) In connection with a Business Combination, before making disbursements to
the Depository Trust Company, the Company or any other person, disburse the per
share amount to redeeming Public Shareholders (other than shares tendered
through the Depository Trust Company) that have tendered their shares directly
to the Trustee.

 

(m) Promptly acknowledge and comply with any irrevocable instruction letter
delivered in the form of Exhibit E delivered by the Company in connection with
the disbursement of funds to a Public Shareholder.

 

(n) Upon receipt of a letter (an “Amendment Notification Letter”) in the form of
Exhibit F, signed on behalf of the Company, distribute to Public Shareholders
who exercised their conversion rights in connection with an amendment to the
Company’s Amended and Restated Memorandum and Articles of Association (an
“Amendment”) an amount equal to the pro rata share of the Property relating to
the Ordinary Shares for which such Public Shareholders have exercised conversion
rights in connection with such Amendment.

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a),
no other distributions from the Trust Account shall be permitted except in
accordance with Sections 1(i), (m) and (n) hereof.

 

(c) The Company shall provide Chardan with a copy of any Termination Letters,
Amendment Notification Letter and/or any other correspondence that it issues to
the Trustee with respect to any proposed withdrawal from the Trust Account
promptly after such issuance.

 

 3 

 

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer and Chief Financial
Officer. In addition, except with respect to its duties under paragraphs 1(i),
1(m), 1(n), 2(a) and 2(b) above, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it in good faith believes to be given by any one of the persons authorized
above to give written instructions, provided that the Company shall promptly
confirm such instructions in writing;

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”); provided, however, that the Trustee’s failure to provide such notice
shall not relieve the Company of its liability hereunder, except to the extent
that it is materially prejudiced by such failure. The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Trustee may not agree to settle any Indemnified Claim without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. The Company may participate in such action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to Sections 2(a) and 2(b) and
as set forth on Schedule A hereto, which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that any fees owed to the
Trustee shall be deducted by the Trustee from the disbursements made to the
Company pursuant to Sections 1(i) solely in connection with the consummation of
the Company’s initial acquisition, share exchange, share reconstruction and
amalgamation, purchase of all or substantially all of the assets of, or any
other similar business combination with one or more businesses or entities (a
“Business Combination”), or pursuant to Section 2(b). The Company shall pay the
Trustee the initial acceptance fee and first year’s fee at the consummation of
the IPO and thereafter on the anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 

 4 

 

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement.

 

(f) Upon receiving the written request of a Public Shareholder to do so at any
time after the date hereof, provide such Public Shareholder with a copy of any
instruction provided to the Trustee pursuant to Section 1(i), Section 1(m) or
Section 1(n) along with any Notification (as defined in Exhibit A), Instruction
Letter (as defined in Exhibit A), applicable flow of funds memorandum (or
similar document), or any other notice delivered to the Trustee by the Company
regarding the disbursement of Property from the Trust Account resulting in the
Property left in the Trust Account being less than $100,000,000 (or $115,000,000
if the Underwriters’ over-allotment option is exercised in full) plus any amount
eventually deposited on account of any Extension, which, in each case, shall
specify to whom the Property shall be disbursed (such written notice, a
“Disbursement Notice” and the date such Public Shareholder receives a
Disbursement Notice, a “Disbursement Notice Date”). Each Disbursement Notice
shall be delivered to such Public Shareholder at least two business days prior
to the disbursement of any Property pursuant to Section 1(i), Section 1(m) or
Section 1(n) and no Property shall be disbursed from the Trust Account prior to
the date that is two business days from the applicable Disbursement Notice Date.

 

(g) At the request of any Public Shareholder who has removed shares from street
name and holds such shares either in certificated or book-entry form and, except
if such shares are held in book-entry form, delivered such certificated shares
to the Trustee for purposes of redemption in connection with a Business
Combination, concurrently with the delivery of such shares, solely if such
shares are certificated, to the Trustee, send an irrevocable written instruction
letter in the form of Exhibit E to the Trustee directing the Trustee to disburse
no less than $10.00 per share (plus the amount per share deposited in the Trust
Account pursuant to any Extension Letter) to such Public Shareholder.

 

(h) If the Company has an Amendment approved by its shareholders, provide the
Trustee with an Amendment Notification Letter in the form of Exhibit F providing
instructions for the distribution of funds to Public Shareholders who exercise
their conversion rights in connection with such Amendment.

 

(d) If applicable, the Company shall issue a press release at least three days
prior to the Applicable Deadline announcing that, at least five days prior to
the Applicable Deadline, the Company received notice from the Company’s insiders
that the insiders intend to extend the Applicable Deadline.

 

(e) Promptly following the Applicable Deadline, disclose whether or not the date
by which the Company has to consummate a Business Combination has been extended.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

 5 

 

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

 

(h) File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof);

 

 6 

 

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1(m), 1(n), 2(a) or 2(b) above.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

 7 

 

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1(k), 1(l), 1(m), 1(n), 3(g), 3(h) 7(c) and 7(h) (which may only be
amended with the approval of the holders of at least 50% of the ordinary shares
sold in the IPO, provided that all Public Shareholders must be given the right
to receive a pro-rata portion of the trust account (no less than $10.00 per
share plus the amount per share deposited in the Trust Account pursuant to any
Extension Letter) in connection with any such amendment), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Chardan. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury. The Trustee may require from Company
counsel an opinion as to the propriety of any proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested) or by hand delivery:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Alberton Acquisition Corporation

Room 1001, 10/F, Capital Center

151 Gloucester Road, Wanchai, Hong Kong

Attn: Bin (Ben) Wang, Chief Executive Officer

 

 8 

 

 

in either case with a copy (which copy shall not constitute notice) to:

 

Chardan Capital Markets LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

 

and

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

Fax No.: (212) 407-4990

 

and

 

White and Williams LLP

7 Times Square, Suite 2900

New York, NY 10036

Attn: Alexandria Kane, Esq.

  

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledge that Chardan is a
third party beneficiary of this Agreement and that each Public Shareholder is a
third party beneficiary of Sections 1(i), 1(k), 1(l), 1(m), 1(n), 3(g), 3(h),
7(c) and 7(h).

 

 9 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee           By: /s/
Francis E. Wolf, Jr.     Name: Francis E. Wolf, Jr.     Title: Vice President  
        ALBERTON ACQUISITION CORPORATION           By: /s/ Bin (Ben) Wang     
Name: Bin (Ben) Wang     Title: Chief Executive Officer

 

 10 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $3,500.00            Annual fee  First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check  $10,000.00           
Transaction processing fee for disbursements under Sections i(j), 1(l), 1(m),
1(n),and 2  Deduction by Trustee from accumulated income following disbursement
made to Company under Sections i(j), 1(l), 1(m), 1(n),and 2  $250           
Paying Agent services as required pursuant to Sections 1(i) and 1(l), and 1(m)  
Billed to Company upon delivery of service pursuant to Section 1(i) and 1(l,),
and 1(m)   Prevailing rates 

 

 

 11 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. [_____________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Alberton Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [*], 2018 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with
[__________________] (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [ ] to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Chardan Capital Markets LLC with respect to
the transfer of the funds held in the Trust Account, which must provide for the
disbursement of no less than $10.00 per share plus the amount per share
deposited in the Trust Account per Extension Letter to redeeming Public
Shareholders (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       Alberton Acquisition Corporation         By:      
___, Chief Executive Officer         By:       ___, Chief Financial Officer

 

Acknowledged and Agreed:       Chardan Capital Markets LLC         By:
                 Name:     Title:    

 

 

 

 12 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr.

 

Attn: Legal Department

 

Re: Trust Account No. [______________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Alberton Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [*], 2018 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [     ] to await
distribution to the Public Shareholders. The Company has selected [____________,
20__] as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,       Alberton Acquisition Corporation         By:      
___, Chief Executive Officer         By:       ___, Chief Financial Officer

 

cc: Chardan Capital Markets LLC

 

 13 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez 

 

Re: Trust Account No. [___________]

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Alberton Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [*], 2018 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company [$_______] of the
interest income earned on the Property as of the date hereof. The Company needs
such funds to pay for its tax obligations. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Alberton Acquisition Corporation         By:      
___, Chief Executive Officer         By:       ___, Chief Financial Officer

 

cc: Chardan Capital Markets LLC

 

 14 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. [______________] Extension Letter

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Alberton Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company, dated as of [*], 2018 (“Trust Agreement”), this is to advise you
that the Company is extending the time available in order to consummate a
Business Combination with the Target Businesses for an additional three (3)
months, from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit [$1,000,000] [(or $1,150,000 if the underwriters’ over-allotment option
was exercised in full)], which will be wired to you, into the Trust Account
investments upon receipt.

 

This is the ____ of up to two Extension Letters.

 

  Very truly yours,       Alberton Acquisition Corporation         By:      
___, Chief Executive Officer         By:       ___, Chief Financial Officer

 

cc: Chardan Capital Markets LLC

 

 15 

 

 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Attn: Legal Department

 

Re: Trust Account No. [______________] - Irrevocable Instruction in Connection
with Business Combination

 

Gentlemen:

 

Pursuant to paragraphs 1(m) and 3(h) of the Investment Management Trust
Agreement between Alberton Acquisition Corporation (“Company”) and Continental
Stock Transfer & Trust Company (“Trustee”), dated as of [*], 2018 (“Trust
Agreement”), this constitutes our irrevocable instruction to you to (i) in
conjunction with the Business Combination (as defined in the Trust Agreement),
disburse a per share amount of $______, which is not less than $10.00 (plus the
amount per share deposited in the Trust Account pursuant to any Extension
Letter) per share to ________________ (the “Shareholder”) for the
_____________________ ordinary shares of the Company delivered to you prior to
or concurrently herewith for redemption in connection with the Business
Combination, and (ii) deliver to the Shareholder the amounts specified in clause
(i) prior to delivering and amounts to the Depository Trust Company, the
Company, or any person from whom you have not received an irrevocable
instruction substantially similar to this one. A share certificate, share advice
or DWAC instruction from our broker is also attached.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or willful misconduct . You shall have
no liability to the Company in respect to any action taken or any failure to act
in respect of this if such action was taken or omitted to be taken in good
faith, and you shall be entitled to rely in this regard on the advice of
counsel.

 

The Board of Directors of the Company has approved the foregoing irrevocable
instructions and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

 16 

 

 

The Shareholder is intended to be and is a third party beneficiary of this
letter and the irrevocable instructions set forth herein.

 

By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Company and to bind the
Company to all of the terms and conditions contained herein.

 

[remainder of page intentionally left blank]

 

  Alberton Acquisition Corporation         By:       ___, Chief Executive
Officer         By:       ___, Chief Financial Officer

 

Acknowledged and Agreed:       CONTINENTAL STOCK TRANSFER &   TRUST COMPANY, as
Trustee         Name:   Title:       Cc: [SHAREHOLDER]  

 

 17 

 

 

EXHIBIT F

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Attn: Legal Department

 

Re: Trust Account No. [______________] - Amendment Notification Letter

 

Gentlemen:

 

Pursuant to paragraph 1(n) of the Investment Management Trust Agreement between
Alberton Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [*], 2018 (“Trust Agreement”), this is to
advise you that the Company has sought an Amendment. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate a sufficient portion of the Trust Account investments on
[______________] and to transfer the proceeds to the Trust Operating Account at
JPMorgan Chase Bank N.A. to await distribution to the Public Shareholders that
have requested conversion of their shares in connection with such Amendment. The
Company has selected [____________, 20__] as the record date for the purpose of
determining the Public Shareholders entitled to receive their share of the
liquidation proceeds in connection with the Amendment. It is acknowledged that
no interest will be earned by the Company on the liquidation proceeds while on
deposit in the Trust Operating Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. The remaining funds shall be reinvested by you as provided in the
Trust Agreement immediately following the distribution to the Public
Shareholders that have requested conversion of their shares in connection with
such Amendment.

 



  Very truly yours,       Alberton Acquisition Corporation         By:      
___, Chief Executive Officer         By:       ___, Chief Financial Officer

 

cc: Chardan Capital Markets LLC 

 

 18 

